This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933, as amended.

WESTERN REFINING, INC. EQUITY INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


Western Refining, Inc., a Delaware corporation (the “Company”), hereby grants to
[___________________] (the “Participant”) this Award of Restricted Share Units
(“RSUs”) pursuant to the 2010 Incentive Plan of Western Refining, Inc. (the
“Plan”) upon the following terms and conditions:
Name of Participant:
 
 
 
Grant Date:
 
 
 
Number of RSUs:
 



1.This Award is subject to all terms and conditions of this Award Agreement and
the Plan. The terms of the Plan are hereby incorporated by reference.
Capitalized terms not otherwise defined herein shall have the meaning assigned
to such term in the Plan.
2.    Each RSU represents a right to a future payment equal to the Fair Market
Value of one Share at the time of such payment. Such payment may, at the
Committee’s election, be in cash or Shares or a combination thereof.
3.    To the extent dividends are paid on Shares after RSUs become
nonforfeitable and following the credit of such nonforfeitable RSUs under the
Western Refining, Inc. Non-Employee Director Deferred Compensation Plan (the
“Deferred Compensation Plan”), the Company will credit the amount of such
dividend, as of the payment date therefor, to the Participant’s account under
the Deferred Compensation Plan.
Subject to the terms and conditions of the Plan and this Award Agreement, and
subject to the Participant’s continued service as a director of the Company as
of the relevant Vesting Date, as hereinafter defined, the Participant shall be
entitled to receive (and the Company shall deliver to the Participant) the
number of Shares underlying the RSUs (or a cash payment therefor) on the Vesting
Date. For purposes of this Award Agreement, “Vesting Date” shall mean
[___________________] and any other date on which the RSU becomes nonforfeitable
in accordance with Section 4. The RSU shall be settled by the delivery of Shares
or the value thereof, on or promptly following the Vesting Date, but not later
than December 31 of the year in which such Vesting Date occurs; provided,
however, that if the Participant has made a valid election to defer receipt of
the Shares in accordance with procedures established by the Committee, the
Participant will be entitled to receive, in lieu of such Shares, a credit to the
Participant’s account under the Deferred Compensation Plan, and the Vesting Date
will be considered the date on which the deferred compensation represented by
the RSUs “would otherwise have been payable to the Participant” for purposes of
Section 6.2 of the Deferred Compensation Plan.

Restricted Share Unit Award
Page 1 of 1

--------------------------------------------------------------------------------



4.    (A) If the Participant terminates service on the Board for any reason
other than the Participant’s Disability or death, prior to the vesting of any
RSUs in accordance with Section 3 hereof, any unvested RSUs hereunder as of the
date of such termination shall automatically be forfeited and cancelled by the
Company. All Restricted Shares not then vested shall immediately become
nonforfeitable if Participant ceases service as a director of the Company due to
Participant’s Disability or death.
(b)    In the event of a Change in Control, as hereinafter defined, any RSUs
which have not yet become nonforfeitable shall accelerate and become
nonforfeitable immediately upon the Change in Control.
(c)    For purposes of this Award, a “Change in Control” shall occur on
(i)    the date that any one person, or more than one person acting as a group
(as defined for purposes of Section 409A), acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of the Company,
(ii)    the date a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election,
(iii)    the date that any one person, or more than one person acting as a group
(as defined for purposes of Section 409A), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 40 percent of the total gross fair market value of all of
the assets of the Company immediately before such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.
(iv)    The events specified in this Section 4(c) are intended to be events that
in each case would be treated as a change in ownership or control of the Company
or of a substantial portion of its assets, for purposes of Section 409A, and
shall be interpreted accordingly.
5.    For purposes of this Award Agreement, any question as to whether and when
there has been a termination of service as a director, and the cause of such
termination, shall be determined by the Committee in its sole discretion, and
its determination shall be final.
6.    In the event that the RSUs are credited to the Participant’s account in
the Deferred Compensation Plan in accordance with Section 3, the terms of the
Deferred

Restricted Share Unit Award
Page 2 of 2

--------------------------------------------------------------------------------



Compensation Plan shall thereafter govern all aspects of this Award, including
without limitation, the timing of payment thereof, and any provision of this
Award Agreement which conflicts with the Deferred Compensation Plan shall be
superseded. For the avoidance of doubt, however, Section 3 hereof shall remain
in effect.
7.    The Company shall have the right to take any action as may be necessary or
appropriate to satisfy any federal, state or local tax withholding obligations,
including, but not limited to, the right to withhold cash or shares sufficient
to pay any amount required to be withheld and to cause such shares to be sold
and the proceeds remitted to the Company. In the event that the proceeds of such
sale are less than the legally required withholding amount, the Company may
withhold the difference from any cash or shares then or thereafter payable to
Participant. The Company makes no commitment or guarantee to Participant that
any federal or state tax treatment will apply or be available to any person
eligible for benefits under this Award Agreement.
8.    An RSU does not represent an equity interest in the Company, and carries
no voting rights. The Participant will not have any rights of a shareholder with
respect to the RSUs until the Shares have been delivered to him.
9.    Notices hereunder and under the Plan, if to the Company, shall be
delivered to the Plan Administrator (as so designated by the Company) or mailed
to the Company’s principal office, Western Refining, Inc., 123 West Mills
Avenue, Suite 200, El Paso, Texas 79901, attention of the Plan Administrator,
or, if to the Participant, shall be delivered or mailed to the Participant’s
address as the same appears on the records of the Company.
10.    All decisions and interpretations made by the Board or the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on all persons. In the event of any inconsistency between the terms
hereof and the provisions of this Award Agreement and the Plan, this Award
Agreement shall govern.
11.    By accepting this Award, the Participant acknowledges receipt of a copy
of the Plan, agrees to be bound by the terms and conditions set forth in this
Award Agreement and the Plan, as in effect from time to time, and agrees to
enter into any such written representations, warranties and agreements and
execute any such documents as the Company may reasonably request in order to
comply with the terms of this Award Agreement, the Plan, any securities laws or
any other applicable laws, rules or regulations.
12.    This Award Agreement shall be governed by the laws of the state of Texas
without giving effect to its choice of law provisions. The state or federal
courts sitting in Dallas County, Texas shall be the exclusive venue for any
dispute regarding the Plan or this Award Agreement.
13.    In the event that any provision of this Award Agreement shall be held
illegal, invalid or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Award Agreement,
and this Award Agreement

Restricted Share Unit Award
Page 3 of 3

--------------------------------------------------------------------------------



shall be construed and enforced as if the illegal, invalid or unenforceable
provision had never been included herein.


WESTERN REFINING, INC.
By:
 
Name:
Title:





 
Acknowledged and Agreed
 
 
Name:
 
Date:
 
















Restricted Share Unit Award
Page 4 of 4